Motion Granted; Appeal Dismissed and Memorandum Opinion filed June 7, 2012.




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                                 NO. 14-11-00710-CV
                                   _____________

                         MICHAEL A. POKLAR, Appellant

                                           V.

                     ARTHUR BROWN, M.D., PH.D., Appellee


                      On Appeal from the 125th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2009-64368


                      MEMORANDUM OPINION

      This is an appeal from a judgment signed February 14, 2011. On May 30, 2012,
the parties filed a joint motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                        PER CURIAM


Panel consists of Justices Frost, Brown, and McCally.